Citation Nr: 1550284	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-50 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to a service-connected left knee disability. 

2.  Entitlement to a total disability rating based on individual unemployability  due to a service-connected disability (TDIU).  


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously remanded by the Board in September 2013 to obtain a medical opinion to assist in determining the nature and etiology of major depressive disorder.  As discussed below, the Board finds that the September 2013 VA examination report was thorough, adequate, and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.    

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has service-connected Osgood-Schlatter's disease of the left knee (hereinafter referred to as a "left knee disability").

2.  The Veteran currently has a diagnosis of depressive disorder.  

3.  The depressive disorder first manifested many years after service separation, is not causally or etiologically related to active military service, and is not caused by or aggravated by the service-connected left knee disability.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, including as secondary to a service-connected left knee disability, have not been met.  See 38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess, 19 Vet. App. 473, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the claim for service connection for a psychiatric disability, the duty to notify was satisfied through a January 2010 letter to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.   

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  	          38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, lay evidence, and SSA records.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2006 and September 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a psychiatric evaluation, and offered opinions with supporting rationale.  

The Veteran was given the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of     38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for Major Depressive Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case, the Veteran has been diagnosed with major depressive disorder, which is not listed as a "chronic disease" under 38 C.F.R. 	 § 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Veteran generally contends that the depressive disorder is secondary to the left knee disability.  See March 2008 and March 2012 J.G. medical opinions.  Through the representative, the Veteran also generally contends that the depressive disorder is related to active military service.  See August 2013 informal hearing presentation.  

After review of the medical and lay evidence, the Board finds that the Veteran has a current disability of major depressive disorder.  See December 2006 VA examination report, July 2006 SSA decision, March 2008 and March 2012 J.G. medical opinions, September 2013 VA examination report.  Additionally, the Veteran has been service connected for a left knee disability since September 1998.  

Nonetheless, the Board finds that the weight of the evidence is against a finding that the service-connected left knee disability caused or aggravated the current depression.  The evidence of record indicates that the Veteran has multiple nonservice-connected physical disabilities, including a back disability and an ankle disability.  See July 2006 SSA decision.  In December 2006, the Veteran was afforded a VA examination to help determine the nature and etiology of the depressive disorder.  At that time, the VA medical examiner opined that the depressive disorder is not caused by or the result of the service-connected left knee disability.  See December 2006 VA examination report.  The medical examiner's rationale for this opinion was that the Veteran did not have any psychiatric complaints, findings, or treatment while in service or soon after service, that the Veteran did not seek psychiatric treatment after the in-service knee injury, and that the Veteran first sought psychiatric treatment in 2004, after the nonservice-connected ankle injury occurred.  

In March 2008, the Veteran's treating psychiatrist provided a medical opinion regarding the Veteran's depressive disorder.  At that time, the psychiatrist stated that he treated the Veteran since 2004, and he addressed the Veteran's service-connected left knee disability, which occurred in 1982, and the nonservice-connected ankle disability, which occurred in 2004, and provided Axis III diagnoses of a lumbosacral sprain and herniated nucleus pulposus of the lumbar spine, arthritis of the lumbar spine, left knee disability, and left ankle disability.  See March 2008 J.G. medical opinion.  The treating psychiatrist then opined that the Veteran developed his emotional condition due to the severe and multiple physical conditions, which would include the multiple non-service-connected disabilities.  

In March 2012, the treating psychiatrist again provided a medical opinion regarding the etiology of the depressive disorder.  At that time, the treating psychiatrist again provided a history of post-service injury to the Veteran's left knee in-service and injury to the left ankle in 2004.  See March 2012 J.G. medical opinion.  The treating psychologist then opined only that the depressive disorder is secondary to the injury received while serving in the Army.  There was no additional rationale provided as to how this opinion was made.  

In September 2013, pursuant to the Board's remand instructions, another VA examination and opinion was provided, which specifically addressed the treating psychiatrist's 2008 and 2012 medical opinions.  At that time, the VA examiner opined that the depressive disorder is not caused by, related to, associated with, or aggravated by the service-connected left knee disability.  The VA examiner provided rationale that again focused on the Veteran's lack of psychiatric treatment in service and soon after service, and that the Veteran did not seek psychiatric treatment until many years after service in 2004, after the Veteran injured his ankle and after the Veteran lost his job in the police department.  See September 2013 VA examination report.  Additionally, the VA examiner indicated that the Veteran's treating psychiatrist did not have the benefit of all available information regarding the Veteran's past events in service at the time of the opinion, and that the Veteran was referred to the treating psychiatrist for the purposes of receiving SSA benefits.  

The Board finds that the evidence does not demonstrate a link between the current depressive disorder and the service-connected left knee disability, either by causation or by aggravation.  The Board affords the December 2006 and September 2013 VA opinions more probative value than the March 2008 and 2012 opinions of the treating psychiatrist, as both VA examiners conducted psychiatric evaluations of the Veteran, including eliciting a history of psychiatric and physical conditions, reviewed the claims file, and provided sufficient rationale for their opinions.  

Additionally, the Board affords less probative value to the treating psychiatrist's opinions, as the 2008 opinion specifically states the depressive disorder is due to the multiple physical disabilities, including the nonservice-connected back disabilities and nonservice-connected ankle disability, but then opines in the 2012 opinion that the depressive disorder is caused solely by the service-connected knee disability, without providing any rationale for this change in opinion.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the treating psychologist has not provided any rationale as to how the opinion was reached, the Board affords it little probative value in comparison to the 2006 and 2013 VA medical opinions.  

Finally, the Board turns to whether the depressive disorder was caused by or incurred in service.  Review of the evidence does not demonstrate any in-service treatment for a psychiatric condition, and, other than the service-connected left knee disability as discussed above, the Veteran has not alleged any in-service event or stressor that may have caused the current depression.  See service treatment records.  As the Veteran has not indicated any in-service event or stressor that could possibly cause or be related to the current depression, and the record does not otherwise indicate an in-service stressor or occurrence of depression, the Board finds that service connection on a direct basis must be denied.  

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the depression was not incurred in or otherwise caused by active service, and was not caused by or aggravated by the service-connected left knee disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107;          38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include major depressive disorder, including as secondary to a service-connected left knee disability, is denied.  


REMAND

TDIU 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (2015) 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2015). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the combined schedular disability rating eligibility criteria for TDIU under 38 C.F.R. § 4.16(a) have not been met.  The Veteran is service connected only for Osgood-Schlatter's disease of the left knee, rated at 30 percent disabling.  However, the Board finds that the criteria for referral for extraschedular consideration under § 4.16(b) are met.  In July 2006, the Social Security Administration (SSA) found that the Veteran is disabled and unable to perform past relevant work, including finding that the left knee disability is a severe impairment that, at least in part, impacts the ability to work.  See July 2006 SSA decision.  The Board finds this evidence raises a question as to whether the Veteran's service-connected left knee condition is of sufficient severity to preclude obtaining or maintaining substantially gainful employment, so referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. 	 § 4.16(b) is warranted.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to TDIU under    38 C.F.R. § 4.16(b).    

2.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


